UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 30, 2009 LAKE SHORE BANCORP, INC. (Exact name of registrant as specified in its charter) United States (State or other jurisdiction of incorporation) 000-51821 (Commission File Number) 20-4729288 (IRS Employer Identification No.) 125 East Fourth Street, Dunkirk, NY 14048 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (716) 366-4070 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. Lake Shore Bancorp, Inc. issued a press release on October 30, 2009 disclosing its results of operations and financial condition for the third quarter of 2009 and certain other information. A copy of the press release is attached as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press release of Lake Shore Bancorp, Inc. dated October 30, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAKE SHORE BANCORP, INC. By: /s/ Rachel A. Foley Name: Rachel A. Foley Title: Chief Financial Officer Date: October 30, 2009
